DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8  recites the limitation the “fermented haylage" in line 1.  There is insufficient antecedent basis for this limitation in  claim 1.

		
Claim Rejections - 35 USC § 103

  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1- 5, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 101744146 A (applicants' reference) in view of  US Dairy Forage Research Center (USDA)  Feb 10, 20005) , in view of Bell (WO 00/13525)(applicants reference) and  Ohio Beef Cattle Letter, and Steffen Systems.  
	Fan et al. discloses a method of combining silage corn, alfalfa grass in an agitator, with other ingredients and water and mixing, packing and vacuum sealing, stacking and fermenting (abstract).  The amounts of alfalfa grass are 2 to 5 kg and amount of corn was 18 Kg of silage corn.  The fodder mixture was added to a vacuum extraction bag and sealed and fermented at for 10-15 days((0011-16).  The use of a vacuum is seen as consolidating the feed.  Claim 1 differs from the reference in the particular amounts of alfalfa and corn silage.  USDA discloses the use of alfalfa and corn silage, with alfalfa silage in % dry matter of 40.2 % and Corn silage in amounts of 35.5%  (page 23, entitled Alfalfa:corn silage and page 3,  entitled Future of Forage Crops: Alfalfa and Corn Silage).  These amounts are almost a 1 to 1 ratio as claimed (40.2 alfalfa to 35.5% corn silage).  
	Claim 1 further differs from the reference in metering the first blend in  a high-density hay press, and pressing into a bale, and consolidating the bale. Ohio Bell discloses a method of making a livestock feed from moist grain and a binding agent, where the mixture is placed within a bag and sealed to allow fermentation to take place (abstract).  The feed can be made up of whole maize and  plant material and grain and can be loaded into bags (page 6, lines 1-5, page 4, lines 15-23).  The reference disclosed that it was known to store cereal and crops in large stretch wrap round bales.  The  farmer had to use mechanized equipment to move the feed and to distribute the feed (page 2, lines 15-23) .   As it was known to use large bales from which stretch wrap was covered, or small bags to ferment the hay, carbon dioxide would have been generated by the fermentation process, since that is the product of fermentation of carbohydrates found in the grains and corn, and it would have been within the skill of the ordinary worker to allow fermentation to proceed for a particular length of time depending on the particular ingredients in the bale or bags.  
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use particular ingredients of alfalfa and corn silage, and mix them as disclosed by Fan et al.,  in the claimed amounts as disclosed by USDA and to use a high density press to consolidate the grains and to wrap the bale in plastic wrap, as disclosed by Steffens Systems, and  to ferment the hay mixture as disclosed by BELL for a particular length of time.  
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to make the claimed feed bales as disclosed by the combined references, since it was known to use particular amounts of corn silage and alfalfa, and to use a high density hay press to press the hay into a bale, thereby consolidating the bale, and to seal the bale with plastic wrape to allow for fermentation for a particular length of time as disclosed by the combined references.
One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so since the steps to make a fermented bale were known as disclosed by the combined references.  
Claim 2 further requires a sleeve to consolidate the bale.  Steffen Systems discloses the use of automated shrink wrapping, and Ohio Beef discloses tightly baling and wrapping in plastic, which is considered to make a sleeve, absent any other limitations on the type of sleeve (page 1 of both references).
            As to the use of a strap as in claim 3, Steffens discloses a process of compressing a slab of hay in a banding chamber using 4 to six bands.    Bands are considered to serve the same function as straps in holding the hay together.  
Twine is disclosed as in claim 4 (Ohio beef, last para. ).
Claim 5 requires a vacuum to consolidate the bale. Fan et al. discloses a method of using vacuum extraction  after combining the ingredients and packing the mixture. A vacuum was applied to the bag and sealed (0011-0016).    
Claim 7 requires that the fermented feed composition has a dry matter content of from 60 to 72% and claim 8 requires no rehydration, and claim 9 requires the use of an extrusion press.   As the amount of alfalfa and corn silage has been disclosed above, it is seen that it would have been within the skill of the ordinary worker to use a feed with a particular dry matter content, which depends on to what degree the alfalfa and corn are fertilized and harvested.  Fan discloses fermenting the forage with no rehydration.  Steffens  discloses as in claim 9, the use of an extrusion press, since it states that “the next bale extrudes the finished banded bale”  (Steffen systems other products, page 1).   
The limitations of claims 10-12 as to the feed composition have been disclosed above and are obvious for those reasons, except for the moisture content of alfalfa and corn silage.  Ohio Beef  discloses the use of baleage or “wet wrapped hay which is sealed or wrapped in plastic to keep oxygen out.  The reference discloses that forages (alfalfa and corn) should be cut at early maturity with a high sugar content, and allowed to wilt to a 40-60% moisture range, then fermented.  Also, the reference discloses that too high a moisture content of more than 70% will almost guarantee clostridial growth and spoilage ( page 1, lines 10-18, page 2, top paragraph 3)
 One would have expected flattened corn grains as in claim 13, since the product was compressed.  
Claim 14 differs from claim 1, in the use of lesser amounts of alfalfa and corn silage.  It would have been within the skill of the ordinary worker to vary the amounts of feed ingredients according to what animals are being fed, and their nutritional needs.  The claim is also a product by process claim.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  
It would have been obvious for reasons given in claim 1, to make a product as claimed and to vary the amounts of ingredients.  
	Claims 10 and 16 require that the wrapped bale has a moisture content of less than 35%.  Ohio Beef discloses that baled forages should be allowed to wilt to a 40-60% moisture range, then wrapped and in plastic to undergo fermentation (page 1, 1st para.).  No patentable distinction is seen in the use of 35% and 40%, since the outcome of allowing fermentation would have been the same, the  amount of moisture in the product depends on the particular ingredients, and the amount of ingredients, absent anything unobvious.  .  
	Claim 17 is to a method of initiating a secondary fermentation which further requires an alfalfa and corn silage having a particular moisture content.   As this process is a repetition of the first process, it is seen that it would have been obvious to initiate another fermentation, by adding more bacteria, if the amount of lactic acid bacteria being produced was not enough to produce the right acidity.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use particular ingredients of alfalfa and corn silage, and mix them as disclosed by Fan et al.,  in the claimed amounts as disclosed by USDA and to use a high density press to consolidate the grains and to wrap the bale in plastic wrap, as disclosed by Steffens Systems, and  to ferment the hay mixture as disclosed by BELL for a particular length of time.  
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to make the claimed feed bales as disclosed by the combined references, since it was known to use particular amounts of corn silage and alfalfa, and to use a high density hay press to press the hay into a bale, thereby consolidating the bale, and to seal the bale with plastic wrape to allow for fermentation for a particular length of time as disclosed by the combined references.
One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so since the steps to make a fermented bale were known as disclosed by the combined references.  
The further limitations of claims 18-20 have been disclosed above and are obvious for those reasons.  

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 101744146 A (applicants' reference in view of  US Dairy Forage Research Center (USDA)  Feb 10, 20005) , in view of Bell (WO 00/13525)(applicants’ reference), Ohio Beef Cattle Letter, and Steffen Systems as applied to claim 1-5, 7-14, 16-20 above, and further in view of Hayforks.com. ( Informational reference).
Claim 6 further requires a bale density of from 25 to 35 lbs per cubic foot.  Hayforks discloses information as to high density square hay bales where a bale press compresses hay to 2 to 3 times as much as a regular bale of the same size  depending on the size of the hay bale (paragraph starting with “High density square hay bales”).   Typical hay bale density was disclosed to be 9 to 12 lbs per cubic foot (How Bale Density affects Hay bale Weight).   It would have been within the skill of the ordinary worker to choose a particular density which would allow fermentation of the feed composition, since it was known that the fermentation was anaerobic, thereby requiring that oxygen be excluded from the hale bales, thereby requiring a particular density to exclude oxygen.  Therefore, it would have been obvious to use particular bale density’s as disclosed by Hayforks, in the process of the combined references in order to have a high density bale, and one would have been motivated to use a high density bale in order to make a smaller bale, which was easier to handle, and one would have had evidence of success, since it was known to make such types of hale bales, and one could have used this information in the process of Fan if one wanted  higher density bales.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                              	HFH 3-8-2022